DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2021, 10/27/2021 and 01/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van et la. (Pub. No.: US 2015/0372913 A1), hereinafter “Van”.


As to claims 1, Van discloses, a method for obtaining segment routing over  Internet Protocol version 6 data plane (SRv6) tunnel information, implemented by a first network device (Van, fig.1, Abstract), wherein the method: 

    PNG
    media_image1.png
    625
    352
    media_image1.png
    Greyscale
sending, a request packet to a second network device, wherein the request packet requests to detect reachability of an SRv6 tunnel and obtain SRv6 tunnel information of the second network device, and wherein the second network device is on the SRv6 tunnel (Van, fig.5, [0044], At step 506, the automatic transition module of the first border router may announce the first routing information with the first attribute to a second border router.); 
receiving, a response packet from the second network device, wherein the response packet comprises the SRv6 tunnel information (Van, [0046], At step 514, the automatic transition module of the second border router may announce the second routing information with the second attribute to the first border router. The route may be a tunnel interface configured to receive tunnel traffic. The attribute may include an Internet protocol (IP) address assigned for receipt of the tunnel traffic.); and 
obtaining, the SRv6 tunnel information from the response packet (Van, [0047], At step 516, the first border router may install the second routing information with the second attribute. Once the routing information and attributes are installed, the networks may communicate with each other through tunnels using automatic transitioning.).

Claims 10 and 18 are rejected for same rationale as applied above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Van” as applied above in view of “Segment Routing Policy Architecture”, hereinafter “SRP”.

As to claim 2. (Currently Amended) Van discloses the invention as in parent claim above. Van however is silent on disclosing explicitly, wherein before sending, the request packet to the second network device, the method further comprises: 
obtaining, a keyword from a command line based on a configuration from a user, and generating the request packet based on the keyword, wherein the keyword indicates to obtain the SRv6 tunnel information.  
SRP discloses a similar concept, wherein before sending, the request packet to the second network device (SRP, section 2.4, originator identifies the node which provisioned or signaled the candidate path on the headend.), the method further comprises: 
obtaining, a keyword from a command line based on a configuration from a user, and generating the request packet based on the keyword, wherein the keyword indicates to obtain the SRv6 tunnel information (SRP, section 2.6, A candidate path is 
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “SRP” into those of “Van” in order to provide, a method for segment routing which allows the headend node to steer a packet flow along any path. Intermediate per-flow states are eliminated thanks to source routing. The headend node steers a flow into an SR Policy.

As to claims 11 and 20 is rejected for same rationale as applied to claim 2 above.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Van” as applied above in view of Camarillo et al. (Pub. No.: US 2020/0220745 A1), hereinafter “Cam”.

As to claim 3. (Currently Amended) Van discloses the invention as in parent claim above. Van however is silent on disclosing explicitly, wherein the request packet is a User Datagram Protocol (UDP) packet, comprising a first field, and wherein the first field indicates to obtain the SRv6 tunnel information.  
Cam discloses a similar concept, wherein the request packet is a User Datagram Protocol (UDP) packet, comprising a first field, and wherein the first field indicates to obtain the SRv6 tunnel information (Cam, [0042], based on the IPv6 destination address of a received segment routing packet, the segment routing and tunnel exchange operates according to a segment routing function to transform the segment routing packet into a specific IPv6 tunnel packet, typically by adding respective User Datagram Protocol (UDP) and GTP headers.).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Cam” into those of “Van” in order to provide, a segment routing and tunnel exchange provides packet forwarding efficiencies in a network, including providing an exchange between a segment routing domain and a packet tunnel domain. One application includes the segment routing and tunnel exchange interfacing segment routing packet forwarding (e.g., in a Evolved Packet Core (EPC) and/or 5-G user plane) and packet tunnel forwarding in access networks (e.g., replacing a portion of a tunnel between an access node and a user plane function for accessing a corresponding data network).

As to claim 12 is rejected for same rationale as applied to claim 3 above.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Van and Cam” as applied above in view of Carlos et al. (WO 2020072079A1), hereinafter “Car”.

As to claim 4. (Currently Amended) the combined system of Van and Cam discloses the invention as applied above. Van and Cam however are silent on disclosing explicitly, wherein the SRv6 tunnel information comprises at least one of active segment identifier (SID) information of the second network device, segment routing (SR) policy information that is of the second network device and that is associated with a binding segment identifier (BSID), or service chain information of the second network device.
Car discloses a similar concept, wherein the SRv6 tunnel information comprises at least one of active segment identifier (SID) information of the second network device, 
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Car” into those of “Van and Cam” in order to provide, end-to-end SRv6 service delivery comprise transmitting an access authentication/NAS signaling message specifying requested services in a fifth-generation (5G) network environment. Service requirements are determined for each requested service, and used to generate an SLA-specific request. For each SLA-specific request, a first bidirectional path is instantiated through a core portion of the 5G network and a first Segment Routing for IPv6 (SRv6) segment stack is generated corresponding to the first path.

As to claim 13 is rejected for same rationale as applied to claim 4 above.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Van” as applied above in view of Yong et al. (Pub. No.: US 2017/0063783 A1), hereinafter “Yon”.

As to claim 7. (Currently Amended) Van discloses the invention as in parent claim above. Van however is silent on disclosing explicitly, wherein the response packet Internet Control Message Protocol (ICMP) packet, carrying the SRv6 tunnel information.
Yon discloses a similar concept, wherein the response packet is an Internet Control Message Protocol (ICMP) packet, carrying the SRv6 tunnel information (Yon, [0044], ICMP is well supported by IP control protocol. Using ICMP to facilitate overlay traffic transport over a tunnel is simple and aligns well with SDN architectures. A tunnel egress may be configured to use ICMP to redirect overlay traffic to new tunnel egress or to advertise tunnel properties and tunneled traffic properties, which enables ICMP to support overlay, virtualization, and cloud applications.).
 Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Yon” into those of “Van” in order to provide, a method for providing communication over an overlay virtual network implemented by a first NE, comprising obtaining a tunnel identifier of an overlay tunnel that communicatively couples a second NE to a third NE on an overlay path toward a destination address, receiving a packet comprising the destination address, adding the tunnel identifier to an encapsulation header of the packet, adding an address of the second NE to an outer header of the packet, and forwarding the packet to the second NE, wherein the packet is forwarded from the second NE to the third NE via the overlay tunnel identified by the tunnel identifier.

As to claim 15 is rejected for same rationale as applied to claim 7 above.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Van and Yon” as applied above in view of Carlos et al. (WO 2020072079A1), hereinafter “Car”.
As to claim 8. (Currently Amended) the combined system of Van and Yon discloses the invention as applied above. Van and Yon however are silent on disclosing explicitly, wherein the SRv6 tunnel information comprises at least one of active segment identifier (SID) information of the second network device, segment routing (SR) policy information that is of the second network device and that is associated with a binding segment identifier (BSID), or service chain information of the second network device.
Car discloses a similar concept, wherein the SRv6 tunnel information comprises at least one of active segment identifier (SID) information of the second network device, segment routing (SR) policy information that is of the second network device and that is associated with a binding segment identifier (BSID), or service chain information of the second network device (Car, [0044], the use of end-to-end SRv6 and end-to-end segment stacks spanning from at least first border nodes 125 to third border nodes 145 helps instruct the SLA requirement in an end-to-end fashion at the user plane itself (as opposed to the control plane, as is conventional) via the use of SLA-BSIDs such as the Mobile-SLA-BSIDs and the Core- SLA-BSIDs.).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Car” into those of “Van and Yon” in order to provide, end-to-end SRv6 service delivery comprise transmitting an access authentication/NAS signaling message specifying requested 

As to claim 16 is rejected for same rationale as applied to claim 8 above.

Examiner Note: Claims 5, 6, 9, 14, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Filsfils et al. US 20200412846 A1, discloses, new Segment Routing capabilities are used in the steering of packets through Segment Routing nodes in a network. A Segment List includes a set of one or more Segment List (SL) Groups, each of which identifies one or more Segments contiguously or non-contiguously stored in the Segment List (or stored across multiple Segment Lists) of a Segment Routing packet.
	Cox et al. Pub. No.: US 20200076739 A1, a system and method for using cloud based processing to co-locate one or more tunnel end points, associated with mobile user generated traffic traversing a Core network, with the serving machine located on application provider network.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446